            Case 2:18-cv-00599-AB Document 202 Filed 01/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


FRANK DONOFRIO,                               :
on behalf of himself individually             :
and on behalf of those similarly situated,    :
                                              :      CIVIL ACTION
                              Plaintiff,      :      No. 2:18-cv-00599 (AB)
       v.                                     :
                                              :
IKEA US RETAIL, LLC,                          :
                                              :
                              Defendant.      :



                                             ORDER
       It is hereby ORDERED on this 21st day of January, 2021, it is ORDERED

Defendant’s Motion to Dismiss Unrepresented Opt-Ins (ECF No. 196) is DENIED with

respect to: Livia Ballou; Michael Belton; and Robert Cabello. It is further ORDERED

that Defendant’s Motion is GRANTED with respect to:

       1. Abivia, Gloria

       2. Agcaoili, Arlene

       3. Alexander, Brent

       4. Brown, James

       5. Cafiero, Joseph

       6. Conti, Jeffrey

       7. Diaz, David

       8. Duff, Shain

       9. Evans, Dwayne

       10. Howard, Irene

       11. Jenkins, Barbara

       12. Mailan, Valina
        Case 2:18-cv-00599-AB Document 202 Filed 01/21/21 Page 2 of 2




      13. Merritt, Richard

      14. Murray, Christopher

      15. Palinsky, David

      16. Price, Brett

      17. Smith, Seander

      18. Wurtemberg, Mark




                                              s/ANITA B. BRODY, J.
                                         ANITA B. BRODY, J.

Copies VIA ECF
